Citation Nr: 0404708	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-06-208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971, including assignment in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.   

In July 2002, the veteran submitted an application for VA 
compensation for residuals of exposure to Agent Orange, as 
well as for the claimed PTSD and Hepatitis C which are the 
subject of the current appeal.  The December 2002 rating 
decision did not address the issue of entitlement to service 
connection for residuals of Agent Orange exposure separate 
from the claim for service connection for Hepatitis C.  He 
has variously linked his claimed Hepatitis C to Agent Orange 
exposure as well as to wounds received in Vietnam.  However, 
it is clear from the veteran's December 2002 notice of 
disagreement, and a statement of February 2003, that he is 
making a separate claim for service connection for residuals 
of exposure to Agent Orange to include for bleeding ulcers 
and for liver disease.  A claim for service connection for 
non-Hepatitis C residuals of exposure to Agent Orange does 
not appear to have been addressed by the RO.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's Hepatitis C was first diagnosed many years 
after service; the service medical records show no known risk 
factors for hepatitis C; post-service medical records show a 
post-service history of alcohol use and bleeding ulcer.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2003).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in August 2002.  He was 
informed of the information and evidence necessary to 
substantiate the claims, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim for service connection.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim, and he was afforded examination by VA.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Service Connection

A.  Background

The veteran's DD Form 214 record and DA Form 20 indicate that 
he served in Vietnam and was awarded medals including the 
Vietnam Service Medal (VSM) for service in the Republic of 
Vietnam, and the Republic of Vietnam Campaign Medal (RVCM) 
with "60" Device.  His principal duties included cook and 
combat construction specialist.  These records show that time 
was lost under Section 972, Title 10, USC, for the stated 
reason of AWOL.  There are no indications of punishment for 
drug use.

Service medical records show no complaints or treatment for 
drug use, hepatitis, or psychiatric symptoms.  The veteran 
was treated in August 1970 for numerous pieces of scrap metal 
in his back, legs, and arms, which were received in the 
previous month.  The treatment provider cleaned him of most 
of the large pieces and dressed the wounds.  During an 
October 1971 examination, the veteran reported no history of 
complaints referable to his claimed disabilities.  On 
examination, no abnormal findings were made on clinical 
evaluation.

During an August 1994 VA dermatology examination, the veteran 
reported that he had multiple superficial shrapnel wounds and 
that small pieces of fragment would come out of his skin from 
time to time.  He reported that he received shrapnel wounds 
in Buprang, Vietnam in June 1970.  No appreciable scarring of 
the skin was observed except for a surgical scar of the lower 
lumbar area which the veteran reported was associated with 
three laminectomies.  X-ray examination revealed no evidence 
of metallic radiopaque foreign bodies.

During an August 1994 VA examination of muscles, the veteran 
reported that he had suffered shrapnel wounds to the right 
side of his chest and lower back in Vietnam in 1970.  He was 
in a field hospital for several days following the wounding. 
The examination report contains a diagnosis of residual of 
shrapnel wound to back and right side, with retained metallic 
fragments - none found.

A November 1994 Social Security Administration (SSA) 
disability determination reflects that the veteran was deemed 
disabled since December 1993 due to disorders of the back.

During a November 1997 VA examination of the spine includes a 
diagnosis of shrapnel fragment wound of the right lumbar area 
of the spine.

There are various private medical records reflecting 
treatment from 1985 through 1999 for different medical 
conditions and disorders.  Included is a report of an October 
1998 clinic visit in follow-up to recent hospitalization 
following an episode of hematemesis and tarry stools.  The 
October 1998 clinic report noted a past medical history 
significant for alcohol abuse and Goody Powder abuse.  That 
report contains assessments of Hepatitis C antibody positive 
results after test, and history of gastrointestinal bleed 
after a bleeding duodenal ulcer which was treated with 
cauterization during last hospital visit.

 During a September 2002 VA examination for PTSD, the veteran 
denied hospitalizations for mental health problems or 
substance abuse and stated that he had never sought treatment 
by a mental health provider.  He reported a 30 to 35 year 
history of excessive alcohol use before quitting in September 
1998.  He reported a history of 3 back surgeries and a 
history of bleeding ulcers, and that he was told he had 
Hepatitis C but had had no evaluation or treatment for that.  
The veteran reported that during service he had received "2 
or 3 article 15s" for drugs and poor attitude.  The veteran 
reported that his stressor was when he received shrapnel 
wounds to the back and right side.  This occurred when 
someone detonated a claymore mine blasting cap, which blew 
him to the ground and he received shrapnel in his back.  He 
was carried to the medic tent and then transported out for 
treatment and returned after two days.  

During the examination the veteran reported that he did not 
talk about fear for his life or any intense emotion related 
to that event.  The examiner noted that the veteran was not 
emotionally aroused as he talked about the event.  The 
veteran reported that he thought about the experience on a 
daily basis; and that the cue for this was his constant back 
pain which he believed was due to the force of the blast that 
sent him to the ground and injured his back.  The veteran 
reported a history of alcohol abuse from the 1970s to 1998 
when he stopped using alcohol due to a bleeding ulcer.

After examination, the examination report contains an 
impression of alcohol dependence in remission.  The examiner 
explained that the veteran did have an event that could be 
potentially traumatic, however, he did not talk about it as a 
life-threatening experience.  Nor did he report fear and 
there were no behavioral correlates of emotional arousal 
evident.  The examiner opined that the veteran did not meet 
criterion A for PTSD.  He did have symptoms of increased 
arousal, but these did not appear to be of pathological 
intensity.  The examiner opined that the veteran had a long 
history of alcohol problems and this seemed to be related to 
a history of problems with occupational, family and social 
functioning.

VA progress notes from October 2002 show that the veteran was 
evaluated for hepatitis.  A previous positive test for 
Hepatitis C was noted.  The veteran reported that he was 
wounded in service, and had had 3 surgeries since for low 
back complaints.  He reported a history of drinking until 
four years before, and a history of bleeding stomach ulcers 
due to drinking.

These notes include a list of risk factors for Hepatitis C, 
including (1) blood/blood products prior to 1992, (2) illicit 
injected drug use, (3) unequivocal blood exposure, (4) 
multiple sexual partners, (5) hemodialysis, (6) 
tattoo/repeated body piercing, (7) intranasal cocaine use, 
(8) unexplained liver disease, (9) unexplained abnormal ALT 
value, (10) intemperate alcohol use.  Hepatitis screening 
results included that the veteran was positive for 
unexplained liver disease and for intemperate alcohol use.  

In the August 2003 written brief presentation, the veteran's 
representative included information regarding Hepatitis C 
including risk factors.



B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  No 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  Service connection may be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b). 

The veteran's statements describing the symptoms of his in-
service injuries, disabilities, and his treatment are 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.

1.  PTSD

The veteran is claiming entitlement to service connection for 
PTSD due to stressors experienced during service.  He has 
reported that his claimed PTSD was due to stressors 
experienced in service including the following.  Around June 
1970 he was wounded in the lower right back and right arm 
while on duty, receiving shrapnel fragments from a claymore 
mine detonation.  He was blown to the ground.  He was flown 
by helicopter to a place for treatment.  In approximately 
August 1970, after heavy monsoon rains, large tree limbs and 
bark fell on a platoon of South Vietnam soldiers, killing and 
wounding soldiers.  The veteran assisted with initial 
treatment.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Other than the veteran's assertions, there is no evidence of 
record that the veteran has PTSD.  The record does not show 
medical evidence diagnosing PTSD.  In this regard, the most 
probative evidence on this matter is contained in the report 
of VA examination in September 2002 for the purpose of 
evaluation for PTSD.  At that time, the examiner reviewed the 
claims file.  That report contains a review of the record and 
interview of the veteran, and review of the clinical 
examination of the veteran at that time.  At the conclusion 
of that examination, the diagnosis was alcohol dependence in 
remission.  No diagnosis of PTSD was made and the examiner 
concluded with an opinion that the veteran did not meet the 
criteria for a diagnosis of PTSD.  She noted that the veteran 
had a long history of alcohol problems, which she opined to 
be related to problems with occupational, family and social 
functioning.  

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran does not currently diagnosed with PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where the 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection).  Therefore, 
based on the foregoing, service connection for PTSD is 
denied.


2.  Hepatitis C

The veteran has reported that his claimed Hepatitis C was due 
to injuries during service, including from exposure to Agent 
Orange/defoliants, and shrapnel wounds received from a 
blasting cap detonation.  The veteran has also stated that he 
assisted with wounded soldiers in August 1970 after tree 
limbs fell on them.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses for Hepatitis C or any liver 
abnormalities.  The veteran's service medical records also 
show no indications during service, of drug abuse, including 
intravenous drug use, or of tattooing, body piercing, 
multiple unprotected sex or a history of sexually transmitted 
disease.  

After service, there are numerous private records of 
treatment beginning in 1984 for various conditions, including 
back surgeries.  However, the first indication of Hepatitis C 
was in October 1998, when private treatment records show that 
Hepatitis C antibody test results were positive.  

While the Board deems the veteran competent to report the 
incidents, he has not been shown to possess special knowledge 
of the etiology of Hepatitis C.  Thus, his opinion in the 
matter cannot be used to establish service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Further, while the veteran reported exposure to incidents 
during active service that caused his Hepatitis C, the 
claimed exposure to Agent Orange and shrapnel wounds have not 
been linked to his Hepatitis C by any medical opinion or 
other competent medical evidence.  Similarly, while he stated 
that he helped with wounded soldiers during service, there is 
no competent medical evidence to link that to his Hepatitis 
C.  On the contrary, the record shows that post-service 
positive risk factors of intemperate alcohol use has been 
noted in connection with the veteran's Hepatitis screening.  
He had a long-term history of alcohol abuse prior to quitting 
in 1998.  He has also had multiple back surgeries, and a 
history of gastrointestinal bleed after a bleeding duodenal 
ulcer was treated.

There is no evidence of record which links the veteran's 
Hepatitis C to his military service or any service-connected 
disability.  Moreover, the contrary opinion is reflected in 
the record as discussed above in connection with Hepatitis 
screening.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for Hepatitis C.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Therefore, 
based on the foregoing, service connection for Hepatitis C is 
denied.


ORDER

Service connection for PTSD is denied.

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



